DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           LAW OFFICES OF JENNIFER S. CARROLL, P.A.,
                   and JENNIFER S. CARROLL,
                          Appellants,

                                    v.

         DANIEL J. BRENNAN and MARIANNE K. BRENNAN,
                          Appellees.

                              No. 4D20-2337

                          [January 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer and Kathleen Kroll, Judges; L.T. Case No.
502010DR000678XXXXNB.

  Jennifer S. Carroll of the Law Offices of Jennifer S. Carroll, P.A.,
Jupiter, for appellants.

  Troy William Klein of Law Office of Troy W. Klein, P.A., West Palm
Beach, for appellee Daniel J. Brennan.

  Marianne K. Brennan, Jupiter, pro se.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.